Citation Nr: 0920055	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Recognition as the Veteran's surviving spouse for the purpose 
of establishing entitlement to Department of Veterans' 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Rohbert A. Ambros, Attorney at 
Law 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
December 1964.  The appellant seeks benefits as his surviving 
spouse.
 
This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2006 decision rendered 
by the Manila, the Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  The Veteran and appellant married in September 1958 and 
they never divorced.  

2.  The Veteran died in July 2005.

3.  At the time of death, the Veteran and appellant were not 
cohabitating.  

4.  The separation between the appellant and the Veteran was 
caused by the misconduct of the Veteran, without fault of the 
appellant.


CONCLUSION OF LAW

The appellant may be recognized as the Veteran's surviving 
spouse for the purpose of receiving death benefits.  38 
U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.50, 
3.52, 3.53 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claims.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

				Factual Background

The Veteran died in July 2005.  That same month, the 
appellant applied for death benefits as his surviving spouse.  
Of record to support the claim is a September 1958 marriage 
contract between the appellant and the Veteran.  The marriage 
contract noted two different dates on the document, September 
1958 and September 1959.  A March 1965 declaration between 
the Veteran and appellant is also of record.  The declaration 
documents that the Veteran and appellant wished to separate 
and live apart from each other and forever separate upon 
signing the agreement.  A June 1994 certificate of marriage 
between the Veteran and L from the Republic of Philippines 
has also been submitted.  

In a May 1998 Waiver of Rights, the appellant acknowledged 
that the Veteran and L lived together and that L performed 
all the duties and obligations of a true wife.  The appellant 
then waived whatever rights she might have from the Veteran.  
It was noted on the document that the appellant was not 
coerced or forced to sign the waiver.  

In a July 2005 joint affidavit, the Veteran's siblings, 
R.C.M. and B.S.M, stated that the appellant was the Veteran's 
legal spouse.  They reported that the appellant and Veteran 
stopped living together in 1988 when the Veteran left his 
family to start a live in relationship with L.  The siblings 
maintained that the appellant did not remarry, cohabit or 
have children with anyone else from the time she and the 
Veteran separated until his death.  The Veteran's siblings 
issued their support to the appellant's application for death 
benefits.  

The appellant alleged in August 2005 that she separated from 
the Veteran in 1968 because he battered and hurt her.  She 
reported that there was no written agreement or court order 
of separation and that they never applied for divorce or 
annulment.  The appellant maintained that she never lived 
with another man or gave birth to a child during the 
separation.  

In a September 2005 report of contact, C.L. identified 
herself as the Veteran's sister and reported that the 
appellant and the Veteran had been separated for almost 40 
years.  She noted that the separation was not entirely the 
Veteran's fault.  She reported that the appellant and Veteran 
signed an agreement that neither of them would interfere with 
each other's lives again and that the dispute was so huge 
that the appellant attempted to kill the Veteran.  She 
reported that the Veteran lived with another woman, L.  
Although C.L. was unsure if they were really married, she 
reported that L took care of the Veteran and the family 
treated her as an in law.  

Also in September 2005, L filed a claim for death benefits as 
the Veteran's surviving spouse.  In an undated statement, L 
reported that she lived with the Veteran as husband and wife 
from around April 1970 until they married in June 1994.  L 
noted that she was aware that the Veteran had been married to 
the appellant but she was informed that the Veteran and the 
appellant agreed to live separate lives and they signed a 
declaration in 1965 to do so.  When L met the Veteran she 
regarded him as single since he represented himself as such.  

The appellant stated in March 2006 that she married the 
Veteran in a church wedding in September 1958 and that she 
remarried him in a civil wedding in June 1964.  They had 
three children together during the marriage.  The appellant 
reported that the Veteran became disrespectful, physically 
abusive and committed infidelity by having open relationships 
with other woman during their cohabitation.  She claims she 
remained faithful to the Veteran but he left her and the 
children for another woman in 1970.  The appellant reported 
she never attempted to live with the Veteran or reconcile out 
of fear of being hurt again.  There was no petition for legal 
separation or annulment filed with the court according to the 
appellant.  The appellant reported she lived with the Veteran 
from 1958 to 1970 and after that they never lived together 
again.  

In a March 2006 decision, the appellant was found not to be 
the Veteran's legal surviving spouse for VA purposes based on 
a showing of no continuous cohabitation.  L was also not 
recognized as the Veteran's legal surviving spouse for VA 
purposes based on a deemed valid marriage between the Veteran 
and the appellant.  

In the July 2006 notice of disagreement, the appellant 
maintained that she never signed a waiver of rights and the 
document was forged.  She related that although she signed 
the declaration to separate, she did so out of force and 
intimidation.  The appellant further related that her 
separation from the Veteran was not her doing and that she 
was forced to live with the Veteran separately.  Out of fear 
of being harmed, she reported she submitted to the Veteran's 
will.  

In a February 2007 statement, the appellant insisted that the 
marriage between the Veteran and L should not be recognized 
as a valid marriage because when the Veteran and L married 
the appellant was still married to the Veteran.  She denied 
that she ever tried to kill the Veteran despite being a 
battered woman.  

The appellant reported that there was a mutual consent to the 
separation in an October 2007 field investigation.  She 
reported that when she was confronted by the Veteran's 
sisters about a reconciliation with the Veteran and for them 
to live together, she refused because of the trauma she 
suffered from the Veteran's maltreatment.  The appellant 
reported that she and the Veteran separated because she could 
no longer bear the pain inflicted upon her whenever the 
Veteran was drunk or in a bad mood or when she failed to 
comply with his demands.  

In an October 2007 interview of witnesses, N.L.O. revealed 
that the appellant and Veteran were separated because of 
physical injuries inflicted by the Veteran.  N.L.O, C.L.L, 
and E.P.N. all reported that the appellant never had a 
martial relationship with any man other than the Veteran.  
Dr. C.P.R., the appellant's former neighbor, reported that 
the appellant and Veteran's relationship did not last long 
because of the physical injuries inflicted by the Veteran 
against the appellant.  She recalled the bruises the 
appellant suffered when beaten by the Veteran when he was 
intoxicated.  

In January 2008, R.F.C.M., the Veteran's brother, stated that 
the appellant's infidelity to the Veteran was the cause of 
the appellant and Veteran's separation.  In March 2008, 
R.C.M, the Veteran's sister, testified that the appellant and 
Veteran lived together as husband and wife until 1965 when 
they signed the separation agreement.  She noted that the 
Veteran and L lived together as husband and wife from the 
date of their marriage until the Veteran's death.  She 
declared the appellant was at fault for the separation 
between the appellant and Veteran.  R.C.M. further noted that 
when she signed the joint affidavit executed in July 2005 she 
did not fully understand its contents and that the appellant 
urged her to sign it.  F.C.M. testified that the appellant 
and Veteran both signed a written agreement of separation and 
that the appellant was at fault for the separation due to her 
marital relationship with another man at that time.  F.C.M. 
stated that the Veteran tried to reconcile with the appellant 
but she did not want to live with him anymore.  According to 
F.C.M., the appellant intended to file for a legal separation 
in court so the separation would be final and legal.  

In June 2008, the appellant denied having any marital 
relationship with anyone other than the Veteran.  She 
reported that she never reported the abuse to the police and 
that the Veteran tried to repeatedly reconcile with her but 
she did not want to reconcile with him out of fear he would 
beat her again.  She reported that although she signed the 
separation agreement, she did so because she thought the 
document was not legal and would have no effect.  

The appellant and Veteran's children signed a joint affidavit 
in August 2008.  In the affidavit, they maintained that their 
parents separated sometime in 1970 and that the separation 
was mainly due to repeated physical violence committed by 
their father against their mother.  They reported that the 
appellant did not commit infidelity and that her refusal to 
reconcile with the Veteran was due to fear of further 
physical violence.  They noted that the Veteran illegally 
cohabitated with another woman who was introduced to them as 
the Veteran's new wife.  

Legal Criteria 

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002).

For VA DIC benefits purposes, the veteran must have been 
married to the appellant: (1) before the expiration of 15 
years after the period of service in which the disease or 
injury that caused the veteran's death was incurred or 
aggravated; (2) for one year or more at the time of death; or 
(3) for any period of time if a child was born of the 
marriage or was born to them before the marriage. 38 U.S.C.A. 
§ 1304; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2008).  In 
order to establish her status as a claimant, it must be shown 
that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage. 38 U.S.C.A. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j). 

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show intent on the part of the surviving 
spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b).

In other words, the appellant may not be considered the 
surviving spouse of the veteran for VA purposes unless she 
establishes that their initial separation was due to the 
misconduct of, or procured by, the veteran without fault on 
her part.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

        Analysis 

The appellant seeks recognition as the Veteran's surviving 
spouse for purpose of receiving DIC benefits.  For the 
reasons explained below, the Board finds in the appellant's 
favor.  

The evidence shows that the appellant and Veteran were 
married in September 1958.  There is no divorce decree of 
record; however, there is a March 1965 separation agreement 
noting that the Veteran and appellant wished to separate and 
live apart from each other.  The Board notes that there is no 
evidence that the appellant ever divorced the Veteran prior 
to his death, although it may have been the Veteran's belief 
that he was divorced.  In the absence of a divorce decree, 
the Board finds that the appellant was still married to the 
Veteran at the time of his death.  The Board notes that the 
evidence of record clearly shows that the appellant and the 
Veteran were separated when the Veteran died and that they 
did not cohabit after 1970.  Accordingly, the only issue to 
be resolved is whether the separation was caused by the 
Veteran's misconduct, with no fault on the part of the 
appellant.

The Veteran's family has attributed the separation between 
the Veteran and the appellant to the appellant's infidelity.  
However, in several statements, the appellant has claimed 
that the Veteran was disrespectful, physically abusive and 
committed infidelity by having open relationships with other 
woman during their cohabitation.  She claims she remained 
faithful to the Veteran but he left her and the children for 
another woman in 1970.  The Board notes that L has reported 
that she and the Veteran started living together in 1970, 
which is around the time the appellant has asserted that the 
Veteran left her and their children.  

Of record are statements from the appellant's neighbor, Dr. 
C.P.R.  She has reported that the appellant and Veteran's 
relationship did not last long because of the physical 
injuries inflicted by the Veteran against the appellant and 
that she recalled the bruises the appellant suffered when 
beaten by the Veteran when he was intoxicated.  The 
appellant's children have also maintained that their parents 
separated mainly due to repeated physical violence committed 
by their father against their mother and that the appellant 
did not commit infidelity.  They further asserted that the 
appellant's refusal to reconcile with the Veteran was due to 
fear of further physical violence.  

Because there is contradictory information, the Board cannot 
accept the appellant's statements regarding the reason for 
her separation.  Resolution of this case depends on the 
weight to be attached to the appellant's statements and the 
statements of the Veteran's relatives.  In this regard, the 
Board finds that the evidence is at least in equipoise.  The 
Board finds no reason to doubt the assertions of the 
appellant that she and the Veteran separated because the 
Veteran left her to be with another woman and that she did 
not want to reconcile with him because of the physical abuse 
she suffered when they lived together.  The Board notes that 
her assertions of abuse have been confirmed by her neighbor 
and children.  The Veteran's relatives have offered 
statements detailing a version of events different from that 
asserted by the appellant.  However, the Board finds the 
statements of the neighbor and children more persuasive as 
they witnessed the situation.  Although the Veteran's family 
members have reported that the appellant was involved with 
another man during her marriage to the Veteran, that 
information was told to them by the appellant and does not 
appear to be firsthand knowledge.  Moreover, N.L.O, C.L.L, 
and E.P.N. all reported that the appellant never had a 
martial relationship with any man other than the Veteran.  In 
light of the above, the Board finds that the appellant and 
Veteran were separated due to the misconduct of the Veteran, 
with no fault on her part.  

The Board is mindful that the appellant and the Veteran 
signed a separation agreement in March 1965 noting that they 
wished to separate and live apart from each other.  Although 
the appellant reported that there was a mutual consent to the 
separation in an October 2007 field investigation, she has 
maintained that she signed the agreement out of force and 
intimidation.  The Board also notes that the appellant has 
reported that she never attempted to live with the Veteran or 
reconcile out of fear.  The Board finds that the fact that 
the appellant signed the separation decree, did not want to 
reconcile with the Veteran out of fear and allegedly signed 
the waiver of rights does not nullify the absence of fault on 
her part.  

The United States Court for the Federal Circuit has held that 
a separation by mutual consent does not constitute desertion 
unless the separation resulted from misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352 
(Fed.Cir. 2007).  Here, there is no proof of desertion.  
Furthermore, a failure to reconcile does not establish fault 
on her part.

Therefore, the Board concludes that the criteria for 
continuous cohabitation have been met and that the appellant 
should be recognized as the Veteran's surviving spouse for VA 
purposes.  


ORDER

Entitlement to DIC benefits, to include whether the appellant 
may be recognized as the veteran's surviving spouse for VA 
benefits purposes, is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


